Citation Nr: 0815127	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  04-35 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability, to include vision loss and eye strain and 
fatigue.

2.  Entitlement to service connection for bilateral knee 
disability.

3.  Entitlement to service connection for bilateral foot 
disability.

4.  Entitlement to service connection for a left wrist 
disability, to include carpal tunnel syndrome.

5.  Entitlement to service connection for a right wrist 
disability, other than carpal tunnel syndrome.

6.  Entitlement to service connection for a right forearm 
disability.

7.  Entitlement to service connection for disability of the 
fingers.

8.  Entitlement to service connection for a right calf 
disability.

9.  Entitlement to service connection for tuberculosis, 
manifested by night sweats.

10.  Entitlement to service connection for sciatic neuralgia, 
to include as secondary to service-connected low back 
disability.

11.  Entitlement to an initial evaluation in excess of 10 
percent for headaches.

12.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from December 1975 to January 
2002.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case was previously before the Board in 
October 2006 and was remanded for additional development.  

The requested development has been completed and the matter 
has been returned to the Board for further appellate review.  
Cf.  Stegall v. West, 11 Vet. App. 268 (1998).

Evidence pertinent to the matters on appeal was received by 
the Board in January 2008.  The veteran has waived initial RO 
consideration of this evidence.  .  See 38 C.F.R. § 20.1304 
(2007).  

The issues of entitlement to service connection for bilateral 
foot disability and entitlement to a TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A chronic eye disability, to include vision loss and eye 
strain and fatigue, was not shown in service, and the 
competent clinical evidence fails to establish a nexus or 
link between any current eye disability and the veteran's 
active service.

2.  A chronic knee disability is not shown.

3.  A chronic left wrist disability, to include carpal tunnel 
syndrome, is not shown.

4.  A chronic right wrist disability, other than carpal 
tunnel syndrome, was not shown in service, and the competent 
clinical evidence fails to establish a nexus or link between 
any current right wrist disability, other than carpal tunnel 
syndrome, and the veteran's active service.

5.  The competent clinical evidence fails to establish a 
nexus or link between any current right forearm disability, 
disability of the fingers, or right calf disability and the 
veteran's active service.

6.  Tuberculosis was not diagnosed during service, within the 
first three years after service, or at any time thereafter.

7.  Chronic sciatic neuralgia disability is not shown.

8.  The evidence of record demonstrates that the veteran's 
service-connected headaches are related to trauma to the 
brain incurred during service; the medical evidence does not 
reveal a diagnosis of multi-infarct dementia due to brain 
trauma.


CONCLUSIONS OF LAW

1.  Bilateral eye disability, to include vision loss and eye 
strain and fatigue, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2007).

2.  Bilateral knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2007).

3.  Left wrist disability, to include carpal tunnel syndrome, 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2007).

4.  Right wrist disability, other than carpal tunnel 
syndrome, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2007).

5.  A right forearm disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2007).

6.  A disability of the fingers was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2007).

7.  A right calf disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2007).

8.  Tuberculosis, manifested by night sweats, was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.371, 3.374 (2007).

9.  Sciatic neuralgia was not incurred in or aggravated by 
active service or service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.303 (2007).

10.  The criteria for an initial evaluation in excess of 10 
percent for headaches have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in January 2003 and November 2006 the 
veteran was informed of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide to obtain 
evidence and information in support of his claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The VCAA letters 
informed the veteran that he should submit any medical 
evidence pertinent to his claims.

While complete VCAA notice was not provided to the veteran 
prior to the initial adjudication, the claims were 
readjudicated after he received all critical notice, and he 
has had an opportunity to respond (see May 2007 supplemental 
statement of the case).  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new 
VCAA notification followed by a readjudication of the claim).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of the claim, and to 
respond to VA notices.  Pelegrini.  In November 2006 the 
veteran received notice regarding the assignment of a 
disability rating and/or effective date in the event of an 
award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

As the March 2004 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for 
headaches, such claim is now substantiated.   As such, his 
filing of a notice of disagreement as to the initial rating 
assigned does not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as to 
the initial rating assignment triggers VA's statutory duties 
under 38 U.S.C.A. §§  5104 and 7105, as well as regulatory 
duties under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefits allowed by the evidence and the law.  

With respect to the veteran's increased rating claim the 
Board has considered the Court's recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) which held that for 
an increased-compensation claim, section § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant. Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  See Vazquez- Flores, supra.

The Board finds that the November 2006 letter to the veteran 
specifically advised him that an increased disability rating 
would require a showing that the veteran's condition had 
worsened.  In addition, the RO and invited evidence that 
would demonstrate limitations in the veteran's daily life and 
work.

The Board notes that the November 2006 VCAA notice did not 
contain notice of the specific schedular criteria. However, 
it is apparent from the record that the veteran had actual 
notice of the applicable criteria.  Specifically in the May 
2007 SSOC the veteran was informed that a higher rating would 
require a diagnosis of multi-infarct dementia due to brain 
trauma.  In response to that SSOC the veteran sent VA a 
detailed letter in June 2007 which referenced a thorough and 
thoughtful review of the SSOC and acknowledged that 
additional evidence was needed in support of his claims.  For 
that reason the veteran requested and received an extension 
of time from VA to assemble additional medical evidence.  
That evidence was received by VA in January 2008, added to 
the record and considered.  Accordingly, the veteran was 
clearly aware that increased disability, was required.  It is 
therefore clear that the veteran was aware of the applicable 
schedular standards.

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice for his increased rating 
claim as contemplated by the Court in Vazquez-Flores.

The veteran is obviously aware of what is required of him and 
of VA. Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.   See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA and private records and a VA 
examination for a medical opinion regarding a possible 
relationship between the disabilities at issue and the 
veteran's military service has been undertaken.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claims.

I.  Eyes

Service medical records reveal that in January 1986 the 
veteran complained of itchy eyes and difficulty reading due 
to pain.  The assessment was viral conjunctivitis.  On the 
January 2002 separation examination, the veteran's distant 
vision was 20/70 right, and 20/40 left, corrected (with 
glasses) to 20/25 bilaterally; near vision was 20/25 right, 
and 20/30 left, corrected to 20/30 right and 20/25 left.

At a January 2004 VA eyes examination, the veteran complained 
of intermittent double vision.  The veteran's motility was 
smooth, accurate, and extensive; no diplopia was noted on 
ocular motility function.  Corrected visual acuity was 20/20, 
bilaterally, at both distance and near.  The diagnosis was 
normal ocular motility functions.

Migraines with double vision were noted on the Axis III 
portion of May 2005 and April 2006 VA psychiatric treatment 
notes.

The Board observes that the veteran's service medical records 
demonstrate that although the veteran sought treatment for 
his eyes, there is no evidence that such treatment or 
complaints resulted in a chronic eye disease or anatomical 
defect.  Moreover, there is no evidence that the veteran has 
a current eye disease or anatomical defect, other than some 
loss of visual acuity.  The January 2004 VA examiner noted 
that the veteran had normal ocular health.  The Board 
observes that refractive error of the eyes is not a 
disability within the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).

In sum, a chronic eye disability was not present during 
service, and no health professional has linked a chronic eye 
disability to the veteran's military service.  As such, 
service connection for bilateral eye disability, to include 
vision loss and eye strain and fatigue, is not warranted.

II.  Knees

While the veteran's history and complaints of knee pain have 
been noted, no disability of the left or right knee has been 
diagnosed.  The Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. 
West,13 Vet.App. 282, 285 (1999).  In fact, the December 2003 
VA joints examiner specifically indicated that the veteran's 
knees were normal, and a May 2006 VA record noted that the 
veteran's left knee was normal.  In the absence of evidence 
of current disability during the appeal, there can be no 
valid claim.  See McClain v. Nicholson, 21 Vet.App. 319, 323 
(2007).

III.  Left wrist disability, to include carpal tunnel 
syndrome.

A December 1990 service medical record noted that the veteran 
had blunt trauma to the hands as a result of a motor vehicle 
accident.  X-rays revealed a left scaphoid fracture.  The 
impression was acute left scaphoid fracture.  March 1991 X-
rays revealed a healed left scaphoid fracture.

A May 2006 VA record noted that the veteran complained of 
left wrist pain.  While pain and tenderness was noted, the 
examiner stated that the left hand was otherwise normal.  

While the veteran's history and complaints of left wrist pain 
have been noted on several recent VA treatment records, no 
disability of the left wrist has been diagnosed.  The Board 
notes that pain alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, supra.  As for left wrist 
carpal tunnel syndrome, EMG and nerve conduction studies (as 
noted by the December 2003 VA joints examiner) have revealed 
no findings of carpal tunnel syndrome.

In the absence of evidence of current disability during the 
appeal, there can be no valid claim.  See McClain v. 
Nicholson, supra, see also Degmetich v. Brown, 104 F. 3d 1328 
(Fed. Cir. 1997).  As such, service connection for a left 
wrist disability, to include carpal tunnel syndrome, is not 
warranted.

IV.  Right wrist

In March 2004 the veteran was awarded service connection for 
carpal tunnel of the right wrist.  The veteran seeks service 
connection for a right wrist disability other than carpal 
tunnel syndrome.

An August 1993 private medical record noted that the veteran 
fell on his right forearm, elbow, and his wrist.  X-rays 
revealed an acute right radial head fracture.  The veteran 
was treated with a sling.  An October 1993 private record 
noted a healing fracture of the radial head.  

While the veteran seeks service connection for a right wrist 
disability other than carpal tunnel syndrome, a review of the 
record, including the December 2003 VA joints examination, 
reveals no right wrist disability (other than service-
connected right carpal tunnel syndrome).  As such, service 
connection for right wrist disability other than carpal 
tunnel syndrome is not warranted.  See McClain; Degmetich, 
supra.  
V.  Right forearm, disability of the fingers, right calf

An October 1984 service medical record noted that the veteran 
had undergone reduction of the fifth metacarpal.

An April 1991 service medical record noted that the veteran 
complained of bilateral hand pain as a result of a motor 
vehicle accident.

A July 1993 service medical record reveals that the veteran 
complained of right calf pain following aerobic exercises.  
Examination revealed mild tenderness in the belly of the 
right calf.  The assessment was rule out resolving muscle 
strain.

Medical records, including a December 2003 VA joints 
examination, have noted no disability of the right forearm, 
fingers, or right calf.  Further, the competent clinical 
evidence fails to establish a nexus or link between any 
current right forearm disability, disability of the fingers, 
or right calf disability and the veteran's active service.  
As noted elsewhere above, in the absence of a current 
disability service connection for those disabilities is not 
warranted.  See McClain; Degmetich, supra.  

VI.  Tuberculosis, manifested by night sweats.

Tuberculosis may be presumed to have been incurred during 
active military service if manifest to a degree of 10 percent 
within three years after termination of service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  A diagnosis of pulmonary 
tuberculosis will be acceptable only when provided in: (1) 
service department records; (2) VA medical records of 
examination, observation or treatment; or (3) private 
physician records on the basis of that physician's 
examination, observation or treatment of the veteran and 
where the diagnosis is confirmed by acceptable clinical, x-
ray or laboratory studies, or by findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment.  See 38 C.F.R. § 3.374 (2007).

The veteran had a positive purified protein derivative (PPD) 
test while on active duty.  The Board notes, however, that 
the objective evidence of record fails to show that the 
veteran has ever had active tuberculosis disease, either 
during service or within three years following service.  In 
fact, there is no evidence showing that the veteran has ever 
been diagnosed with tuberculosis.  Chest x-rays taken both 
during service and post-service show no evidence of pulmonary 
tuberculosis.  Service connection cannot be granted based 
solely on a showing of a PPD skin test during service.  In 
the absence of evidence of current disability during the 
appeal, there can be no valid claim.  McClain v. Nicholson, 
21 Vet. App. 319, 323 (2007).

VII.  Sciatic neuralgia

The Board notes that the objective evidence of record fails 
to show that the veteran has been diagnosed with a specific 
sciatic nerve disability.  In fact, the December 2003 VA 
joints examiner specifically indicated that there was no 
evidence of sciatic neuralgia.  In May 2006 a negative 
straight leg raise was noted.  Even though a June 1986 
service medical record and an August 1997 private medical 
record noted complaints related to sciatica, in the absence 
of evidence of current disability during the appeal, there 
can be no valid claim.  See McClain v. Nicholson, supra.  
Service connection for sciatic neuralgia is also not 
warranted.

Conclusion to service connection claims

The Board does not doubt the sincerity of the veteran's 
belief regarding the service connection issues, and the 
veteran's statements (and those of his wife) in this regard 
have been reviewed.  The Board acknowledges that competent, 
credible lay evidence can be (potentially) sufficient in and 
of itself to support the presence of a current disability or 
symptoms subject to lay observation.  Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006).  The veteran and his 
wife are not competent to offer evidence which requires 
medical knowledge, such as a determination of etiology or the 
diagnosis of a chronic medical disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit more favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initial evaluation in excess of 10 percent for headaches.

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

Service medical records reveal that the veteran suffered 
closed head injuries during service.  The March 2004 rating 
decision granted the veteran service connection for 
headaches, and assigned a 10 percent rating under Diagnostic 
Code 8045 (brain disease due to trauma).  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  The RO has assigned 
Diagnostic Code 8045.  As the veteran's headaches had their 
onset secondary to closed head trauma the Board can find no 
more appropriate Diagnostic Code. 

The veteran is currently in receipt of the maximum schedular 
rating under Diagnostic Code 8045.  The evidence of record 
shows complaints of headaches with no evidence of a separate 
neurological condition, or any other basis for assigning any 
rating other than the currently assigned 10 percent under 
Diagnostic Code 8045.

Note one to Diagnostic Code 8045 provides that, in order for 
a disability rating in excess of 10 percent to be assigned, 
there would have to be of record evidence of multi-infarct 
dementia due to brain trauma.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2007).  Here, the medical evidence does 
not reveal a diagnosis of multi-infarct dementia due to brain 
trauma, for which the veteran would be eligible for a 
disability rating in excess of 10 percent under Diagnostic 
Code 9304.  Numerous examinations including the December 2003 
VA medical examination have failed to diagnose such 
condition.

In short, an initial evaluation in excess of 10 percent for 
headaches is not warranted.  Further, the standard for a 
rating higher than the currently assigned 10 percent has not 
been met or approximated at any time since the establishment 
of service connection February 1, 2002.  A staged rating, 
therefore, is not for application in this case and the 10 
percent rating will be assigned for the entire period on 
appeal.  See Fenderson, supra.  

In conclusion, there is no basis for higher ratings for the 
veteran's headaches for the periods adjudicated herein.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54- 56 (1990).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that the veteran's headaches, for the time periods 
in question, has required frequent hospitalization, or that 
manifestations of the disability exceed those contemplated by 
the schedular criteria.  There is no indication in the record 
that headaches disability, alone, has resulted in marked 
interference with employment.  Therefore, assignment of an 
extra-schedular evaluation in this case is not in order.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).




ORDER

Service connection for a bilateral eye disability, to include 
vision loss and eye strain and fatigue, is denied.

Service connection for bilateral knee disability is denied.

Service connection for bilateral foot disability is denied.

Service connection for a left wrist disability, to include 
carpal tunnel syndrome, is denied.

Service connection for a right wrist disability, other than 
carpal tunnel syndrome, is denied.

Service connection for a right forearm disability is denied.

Service connection for disability of the fingers is denied.

Service connection for a right calf disability is denied.

Service connection for tuberculosis, manifested by night 
sweats, is denied.

Service connection for sciatic neuralgia, to include as 
secondary to a service-connected low back disability, is 
denied.

An initial evaluation in excess of 10 percent for headaches 
is denied.


REMAND

For the reasons set out immediately below, the Board has 
determined that additional development is required for the 
veteran's bilateral foot disability claim.  Additionally, 
this will require remand of the veteran's TDIU claim.  

Service medical records, including those dated in January 
1976 (temporary profile due to pain in both heels), October 
1976 (pain in both arches), April 1991 (bilateral foot pain 
as a result of a motor vehicle accident), and May 1995 
(placed on a profile for a right foot fracture) noted 
complaints related to the veteran's feet.  Further, current 
findings from VA examinations in December 2003 and August 
2006 have revealed diagnoses such as metatarsus adductus and 
right heel plantar fasciitis and right Achilles tendonitis.

Whether the veteran's disability of the feet is related to 
service is a medical question and requires medical expertise.  
Where as here there is medical evidence showing a current 
disability and also evidence indicating an in-service injury 
but the record does not include competent medical evidence 
discussing medical nexus between the current disability and 
the events in service, VA must obtain such evidence as part 
of the duty to assist.  See 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Based on the 
foregoing, the Board finds that the a medical nexus opinion 
should be obtained.  

The TDIU claim is inextricably intertwined with the foot 
condition claim.  In other words, if service connection is 
granted for the claimed disability, this may impact the TDIU 
claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
[two or more issues are inextricably intertwined if one claim 
could have significant impact on the other].  Action on the 
veteran's TDIU claim is therefore deferred.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  VBA should arrange for a medical 
professional to review the veteran's VA 
claims folder and to provide an opinion, 
with supporting rationale, as to whether 
it is at least as likely as not that any 
currently diagnosed foot condition is 
related to the veteran's foot-related 
complaints during service.  If the 
reviewing professional determines that 
physical examination and/or diagnostic 
testing of the veteran are necessary as 
to the claimed condition, such should be 
scheduled. A report should be prepared 
and associated with the veteran's VA 
claims folder.

2.  VBA should then readjudicate the 
issues of entitlement to service 
connection for bilateral foot disability 
and entitlement to TDIU.  If any benefit 
sought is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
veteran and his representative should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
K.M. Morgan
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


